DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, 15, and 17-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bingham (US 4,763,985).
The claims contain a limitation, locally-laminated layer, which defines a product by how the product was made so is considered a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the 
Regarding claims 1-4, Bingham discloses a retroreflective construction comprising a monolayer of transparent microspheres with associated dielectric mirrors (at least 50% of the reflected layer are localized reflective layers) which are localized reflective layers surrounded with reflective nacreous flakes where the two elements cooperate additively without interfering with each other to provide high brightness retroreflective sheets (abstract and col. 2, lines 44-64 and Fig. 1) where the construction comprises a carrier sheet, microspheres, dielectric mirrors on the microspheres which do not cover the entire embedded portion, and a base layer comprising a binder and reflective nacreous pigment flakes (col. 3, lines 59-66, col. 4, lines 51-61, col. 5, lines 58-62, and Fig. 1).
Regarding claim 9, Bingham discloses the reflective layer comprising SiO2 which is considered an embrittlement layer (col. 5, line 17 and see instant Specification, page 30, line 8 discloses that silicon oxide layers are embrittlement layers).
Regarding claim 10, Bingham discloses that the reflective layers covers a hemispherical portion of the microsphere (col. 4, lines 60-61) which is considered to disclose an angular arc of at most 180 degrees since a hemisphere is an angular arc of 180 degrees. 
Regarding claim 11, Bingham discloses a spacer layer or intervening layer between the microspheres and dielectric reflecting layer (col. 8, lines 5-9).
Regarding claim 12, 
Regarding claim 15, Bingham discloses a dielectric mirror with two or more succeeding layers of alternative refractive index (col. 4, line 55 to col. 5, line 3).
Regarding claim 17, Bingham does not specifically disclose the change in coefficient of retroreflectivity as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Bingham uses a binder and retroreflective microsphere to form a retroreflective article which is the same as the claimed structure (see discussion above). Further, Bingham intends for the retroreflective article to be attached to clothing which is desired to be durable and resist dislodgment of the microspheres (col. 5, line 66 to col. 7, line 5). Further, a clothing article would expected to be washed so that durability after washing would be a required characteristic. Thus, because the same structure is disclosed in Bingham as claimed, the claimed property would be expected. Further, because the article in Bingham is attached to clothing which would be expected to be washed and because Bingham specifically discloses the binder should have good exterior durability, it would further be expected for the article in Bingham to have low change in the coefficient of reflectivity even after multiple washes.
Regarding claim 18, Bingham discloses a detachable carrier layer (Fig. 1 and col. 7, line 66 to col. 8, line 3).
Regarding claims 19-21, Bingham discloses the article having an adhesive which may be considered a substrate or support which attaches to a fabric which may 
Regarding claim 22, Bingham discloses the microspheres being embedded in a carrier sheet (disposable carrier layer) with rear surfaces that are partially coated isolated dielectric reflective layers (col. 4, lines 39 to 61 and see col. 4, line 60, approximated hemispherically covered and see Figs. 1 and 2 where the embedded microsphere is not completely covered). 
Regarding claim 23, Bingham discloses a spacer layer or intervening layer between the microspheres and dielectric reflecting layer (col. 8, lines 5-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham as applied to claim 1 above, and further in view of Lightle et al. (US 6,153,128).
Regarding claims 5-7 and 14, Bingham discloses the article of claim 1 as discussed above. Bingham does not disclose at least some portion of the embedded reflective layer being a metal reflecting layer or bridging reflective layer between at least two transparent microspheres with the amount of bridging layer being less than 50% of the reflective layer or that some of the microspheres do not contain reflective layers where between 10 and 95% of the microspheres do contain a reflective layer.
Lightle discloses a retroreflective article with at least first and second segments comprising a binder layer and microspheres embedded in the layer where the first segment has a reflective metal layer on the embedded portions (embedded reflective layers comprise metal reflecting layers) and where the reflective layer bridges between the microspheres and the second segment does not which allows the color of the underlying binder to be seen and where a segment may contain a dielectric mirror (abstract, col. 4, lines 43-46, col. 9, line 59 to col. 10, line 13  and Figs. 3-4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that some of the microspheres in Bingham could have no reflective coating and/or some could have a bridging reflective coating as taught in Lightle so that the article can exhibit different degrees of retroreflectivity and different colors (Lightle, col. 2, lines 58-67). It would have further been obvious that amount of uncoated microspheres or amount with a bridging coating would be dependent on the desired final design including the amount of desired coloring. Wherein the general conditions of 
Regarding claim 16, Bingham discloses the retroreflective article of claim 1 as discussed above. Bingham does not disclose the initial coefficient of retroreflectivity.
Lightle discloses that a dielectric mirror reflector will have a reflectivity of 50 to 100 c/l/m2 and up to 300 to 500 c/l/m2 for a four layer dielectric mirror (col. 10, line 64 to col. 11, line 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the dielectric mirrors in Bingham could be designed with a desired number of layers to have a retroreflectivity of at least 100 c/l/m2 as taught in Lightle to have a high degree of retroreflectivity (Lightle, col. 4, lines 10-22).
Regarding claim 19, to the extent the adhesive in Bingham is not considered a support, Bingham does not disclose the substrate as something other than the fabric of a garment.
Lightle discloses the retroreflective article applied to a substrate which may be an article of clothing but may also be a metal surface such as the body of a motor vehicle, the wall of a truck trailer, or the surface of a helmet (Lightle, col. 15, lines 13-26).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate in Bingham could be something other than fabric as taught in Lightle such as a metal surface as a conventionally known suitable substrate for retroreflective article applications (Lightle, col. 15, lines 13-26).
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham as applied to claim 1 above, and further in view of Bartoli (US Pub. 2006/0237124 A1).
Bingham discloses the retroreflective article of claim 1 as discussed above. Bingham does not specifically disclose the reflective layer comprising a selective-bonding layer or a localized layer between the microspheres and embedded reflective layer.
Bartoli discloses a retroreflective high visibility printed product on a substrate including fabrics comprising two mirror layers on glass (transparent) microspheres (abstract). Specifically, Bartoli discloses an article of clothing comprising a layer of fabric, a binder layer, microspheres with partially demetallized aluminum layer (localized layers) which are referred to as isles between the binder and microspheres, and a carrier web which is removable ([0011]-[0012], [0026], [0029] and Fig. 4). The isles are embedded between the microspheres and the binder but are less than the entire embedded surface area where a design is printed so that the isle size would not be expected to be consistent ([0024], [0031], [0034], and Fig. 6).  Bartoli discloses the demetallized portions or seas of the microspheres have a dielectric mirror to improve retroreflection. Bartoli discloses the embedded microspheres being coated with a priming layer then covered with an aluminum layer that is then partially coated with the non-etchable layer so there will be a localized primer layer embedded between the microsphere and reflective layer (Fig. 1 and [0026]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the retroreflective article in Bingham could further comprise a .

Response to Arguments
Regarding the double patenting provisional rejection, claims 20-21 in Application 15/733,032 have been cancelled, so the provisional double patenting rejection of claims 22-23 is withdrawn.
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
Applicant argues the term locally-laminated reflective layer is not merely a product-by-process limitation and the process used to form the layer will necessarily result in distinct structural properties from conventional reflective coatings including but not limited to numerous wrinkles, cracks and gaps, protruding flaps and flanges, edges, curls, and so on. Applicant cites numerous passages in the instant Specification which discusses these differences including working examples which Applicant states show the difference. Applicant argues the reflective layers on the microspheres in Bingham do 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the locally-laminated reflective layers will have at least one of numerous wrinkles, cracks and gaps, protruding flaps and flanges, edges, curls, and so on) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The first paragraph cited by Applicant states that locally-laminated reflective layers will be identifiable and distinguishable from other types of layers. The paragraph then goes on to states one way it is distinguished from conventional continuous reflective layers is by being present as numerous discontinuous discrete entities (instant Specification, page 7, lines 29-32). Bingham is considered to disclose discontinuous discrete entities so is considered to disclose this specific distinction (Bingham, Fig. 1). The remaining differences discussed in the instant Specification are differences which may result but do not necessarily result from the lamination method (see instant Specification, page 8, line 5: “locally-laminated layers may exhibit some of the features;” page 8, line 12: “Such distinguishing characteristics might include;” page 8, lines 25-26: “at least some features would likely be expected;” page 8, line 28: “[o]ther distinguishing characteristics may also be found;” page 9, line 9: “[i]n many embodiments;”). Further, although the working examples provide support for a claimed difference in structure, they do not provide evidence that all locally-laminated layers will result in the 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783